DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Strong (U.S. Patent No. 2006/0254841) in view of Lian et al. (U.S. Patent No. 2018/0237001).
Regarding claim 1, Strong teaches: A two-wheeled vehicle (Strong: Fig. 14, para. 167), comprising:
a chassis (Strong: Fig. 8A element 22 frame), the chassis being configured to be supported on two wheels (Strong: paras. 163, 167; Examiner note: the chassis is configured to be supported on two wheels in certain situations such as described and para. 167, when the rear wheels are the only ones touching the ground and the chassis is folded as shown in Fig. 14B):
a first wheel carriage (Strong: Figs. 5, 8A; 118R, 170R; slide arms, hub assembly) moveably coupled to, and longitudinally displaceable relative to the chassis (Strong: Para. 142, lines 9-11):
at least a first wheel (String: Fig. 8B, element 56R; drive wheel) rotationally mounted on the first wheel carriage (Strong para. 147, lines 17-20), the first wheel coupled to the chassis through the first wheel carriage (Strong: para. 142; lines 25-29);
a first linear actuator system (Strong: Fig. 8A, element 126R; telescoping cylinder) coupled to the first wheel carriage, and configured to longitudinally displace the first wheel carriage relative to the chassis (Strong: para. 142, lines 25-32);
a second wheel (String: Fig. 2B, element 56L; drive wheel) mounted on (Strong para. 147, lines 17-20) a second wheel carriage (Strong: Figs. 5, 8A; 118L, 170L; slide arms, hub assembly), the second wheel carriage disposed at a side of the two-wheeled vehicle opposite to the first wheel carriage (Strong: Fig. 2B; 118R, 170R; slide arms, hub assembly):
a second linear actuator system (Strong: Fig. 8A, element 126L; telescoping cylinder) coupled to the second wheel carriage at a side of the two-wheeled vehicle opposite to the first linear actuator system (Strong: Fig. 2B elements 56L, 56R; drive wheels), and configured to longitudinally displace the second wheel carriage relative to the chassis (Strong Para. 142, lines 25-32).
However, Strong does not teach:
a first motor mounted to the first wheel and the first wheel carriage , configured to provide a drive energy to the first wheel, and to be displaced along with the first wheel carriage as the first wheel is displaced by the first linear actuator system.
However, in the same field of endeavor, Lian teaches:
a first motor mounted to the first wheel and the first wheel carriage, configured to provide a drive energy to the first wheel, and to be displaced along with the first wheel carriage as the first wheel is displaced by the first linear actuator system (Lian: Fig. 1 element 30 motor; para. 40, lines 9-10; Examiner note: in the combination of Strong in view of Lian the motors 30 of Lian would be attached to the Hubs 170 of Strong).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle disclosed by Strong with the motors disclosed by Lian. One of ordinary skill in the art would have been motivated to make this modification in order to provide a vehicle stability control system that con control vehicle yaw and even have the motors drive in opposite directions to control for certain conditions such as a blown tire (Lian: Paras. 14-16).
Regarding claim 2, Strong does not teach:
a second motor mounted to the second wheel and the second wheel carriage, configured to provide a drive energy to the second wheel, and to be displaced along with the second wheel carriage as the second wheel is displaced by second linear actuator system.
However, in the same field of endeavor, Lian teaches:
a second motor mounted to the second wheel and the second wheel carriage, configured to provide a drive energy to the second wheel, and to be displaced along with the second wheel carriage as the second wheel is displaced by second linear actuator system (Lian: Fig. 1 element 30 motor; para. 40, lines 9-10; Examiner note: in the combination of Strong in view of Lian the motors 30 of Lian would be attached to the Hubs 170 of Strong).
Regarding claim 19, Strong teaches: A method for dynamically stabilizing a two-wheeled vehicle (Strong: Fig. 14, para. 167) having first and second wheel carriages (Strong: Figs. 5, 8A; 118R, 118L, 170R, 170L; slide arms, hub assembly, a chassis, first and second wheels (String: Fig. 8B, element 56R; drive wheel), and first and second linear actuator systems (Strong: Fig. 8A, element 126R, 126L; telescoping cylinders), the method comprising:
measuring, by at least one sensor disposed on the chassis (Strong: Fig. 4, element 102L, 102R; attitude sensor), a pitch of the chassis relative to a horizontal during operation of the vehicle, and outputting a pitch signal based thereon (Strong para. 164, lines 18-23), the chassis being supported on two wheels (Strong. Para. 167); and
controlling, by a controller located within the vehicle, responsive to the output pitch signal of the at least one sensor, at least one of the first and second linear actuator systems to displace at least one of the first and second wheel carriages longitudinally relative to the chassis to maintain a substantially constant chassis orientation relative to the horizontal (Strong: para. 164, lines 23-34).
However, Strong does not teach:
First, second, and third motors
However, in the same field of endeavor, Lian teaches:
First, second, and third motors (Lian: Fig. 1, element 30; hub motors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle disclosed by Strong with the motors disclosed by Lian. One of ordinary skill in the art would have been motivated to make this modification in order to provide a vehicle stability control system that con control vehicle yaw and even have the motors drive in opposite directions to control for certain conditions such as a blown tire (Lian: Paras. 14-16).
Regarding claim 21, Strong teaches: wherein the controller further controls the first and second linear actuation systems based on a sensed acceleration of the vehicle (Strong: para. 176, lines 1-6).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over String in view of Lian and Ying et al. (U.S. Patent App. Pub. No. 2018/0148121; hereinafter Ying).
Regarding claim 23, Strong does not teach: wherein the controller executes a proportional-integral- derivative (PID) or PED-based controller algorithm.
However, in the same field of endeavor, Ying teaches:
wherein the controller executes a proportional-integral- derivative (PID) or PED-based controller algorithm (Ying. Para. 21, lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller disclosed by Strong by making it PID controller. One of ordinary skill in the art would have been motivated to make this modification in order to allow the control signal driving each linear actuator to be different signals (Ying: Lines 5-7).
Allowable Subject Matter
Claim 3-18 are allowed.
Claims 20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, many of the limitations of the claim have been found in the prior art (Strong Fig. 10). However, the embodiment this feature is claimed on does not have a linear actuator but a curved rack and pinion system (Strong: Fig 9A-B). It would be impractical to use a strait rack on the swing arm system with a solid strut arm, the strait rack would prevent the swing from moving through its full range of motion. There the limitations of claim 3 have not been found within the prior art. Moreover, there are no reasons contained within the prior art for the determination that these features are obvious.
Response to Arguments
Applicant's arguments filed 10 January 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s remarks as to the vehicle disclosed by Strong not being configured to be a two wheel vehicle, the arguments are not persuasive. In certain use conditions the vehicle disclosed by strong is configured to be driven on two wheels as is described in para. 167. Additionally, it is shown the vehicle is configured to be used on two wheels in that the chassis is collapsible to provide additional stability during two wheel operation as described in para. 163 and Figs. 14A-B. Claims 1 and 19 only claim that the chassis is configured to be supported on two wheels, not that it is always and only supported on two wheels. Therefore, under broadest reasonable interpretation, Strong discloses these features.
Regarding applicants remarks as to Strong not disclosing linear actuators, this argument is not persuasive. Strong explicitly discloses linear actuators, See para. 97, Figs. 8A-B, elements 126L-R; Left/Right telescoping cylinder (fore-aft actuator).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROLD ERIC PAHLCK III whose telephone number is (571)272-4171. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.P./Examiner, Art Unit 3611                     

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611